Citation Nr: 0925393	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the Veteran's claim of entitlement to 
service connection for a right shoulder disability.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in May 2008.  This issue was remanded for 
further development in November 2008.  All requested 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

The Veteran's current chronic right shoulder disability was 
first manifested many years after the Veteran's service, and 
the preponderance of the evidence of record indicates that it 
is not related to his service.


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005, as well as the November 
2006 Statement of the Case.  These items informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits on appeal, 
such as obtaining VA medical records and providing the 
Veteran with a VA examination.  Consequently, the duty to 
notify and assist has been satisfied in this appeal.

The Veteran seeks service connection for a right shoulder 
disability.  Specifically, the Veteran believes that he 
injured his right shoulder severely in service such that it 
resulted in chronic residuals which the Veteran still has.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right shoulder 
disability.  In this regard, the Board finds that the 
preponderance of the medical evidence of record indicates 
that the Veteran's right shoulder disability is not related 
to service.

Initially, the Board points out, there is evidence of record 
which indicates that the Veteran complained of right shoulder 
pain in service.  Specifically, in November 1962, the Veteran 
was seen with complaints of pain on the right shoulder, on 
certain motions, for about one week.  He reported no history 
of trauma or previous injury.  Examination was normal; the 
Veteran was diagnosed with a muscle strain, and it was 
proposed to rule out bursitis; the Veteran was prescribed 
rest and heat.
Further, on February 4, 1962, the Veteran was seen with 
complaints of falling the previous evening, and having pain 
in the clavicle region.  No evidence of fracture or 
separation was found, and the Veteran was diagnosed with a 
contusion of the right clavicle.  Finally, on February 12, 
1963, the Veteran was again seen reporting having mild pain 
in the right shoulder, with no loss of motion or sensitive 
areas to palpation.  The Veteran's shoulder was found to be 
normal on examination, and the Veteran was prescribed rest 
and heat.   

However, on the Veteran's May 1963 report of medical history 
for separation, the Veteran did not report any trouble with 
his right shoulder, and specifically checked a box indicating 
that he did not have a painful shoulder.  Similarly, the 
Veteran's May 1963 report of separation examination found the 
Veteran's shoulders to be completely normal.  Thus, while 
there is evidence of record showing that the Veteran injured 
his shoulder in service, the injuries to his right shoulder 
in service appear to be minor and have resolved without 
residuals, as no residuals were noted upon his separation.

The Veteran was not seen again with complaints of right 
shoulder pain until September 2003, 40 years after his 
separation from service.  At that time, he reported that he 
had dislocated his shoulder in service, and had episodic pain 
since then.  Examination of the shoulder showed full range of 
motion except almost zero external rotation, and pain at the 
limits of motion.  He was tender over the anterior capsule.  
Right shoulder X-rays taken in at that time showed 
degenerative changes.  The Veteran was diagnosed with 
degenerative joint disease of the right shoulder.

The Veteran has also submitted several statements from 
relatives and friends indicating that they have witnessed the 
Veteran having problems with pain in his right shoulder in 
service.  While the Board does not discount these statements, 
as they are from lay persons, the Board finds their 
evidentiary capacity as to the medical etiology of the 
Veteran's right shoulder disability to be somewhat 
diminished.  See Espiritu.

The Veteran received a VA examination in January 2009.  At 
that time, the Veteran reported dislocating his shoulder in 
service, and ongoing problems with his shoulder since 
service.  The Veteran's history of a 1964 motor vehicle 
accident in which he broke his back was noted.  He reported 
constant pain in the right shoulder, as well as pain in the 
left shoulder.  Upon examination, the shoulder had normal 
alignment.  He had 0 to 130 degrees of flexion with painful 
range of motion from 90 to 130 degrees.  He has 0 to 110 
degrees with abduction with painful arc of motion from 90 to 
110 degrees.  He had some acromioclavicular joint popping on 
range of motion testing.  He had 0 to 50 degrees internal 
rotation and 0 to 70 degrees of external rotation with pain 
on endpoint.  He had 0 to 30 degrees of adduction and 0 to 50 
degrees of extension with pain at the endpoint.  No 
additional limitation of motion after repetitive motion.  He 
had tenderness to palpation over the coracoid process and 
over the anterior aspect of the right shoulder.  He had a 
positive Hawkins impingement sign.

The examiner noted, upon review of the Veteran's claim file, 
the Veteran's in service reports of right shoulder and right 
clavicle problems, as noted above.  The examiner also noted 
the Veteran's prior outpatient treatment, and the report of 
an August 2007 MRI which showed severe glenohumeral 
arthropathy as a dominant finding.  The Veteran was diagnosed 
with degenerative joint disease of the right shoulder with 
partial tearing of the infraspinatus insertion.  The examiner 
noted that, while the Veteran's findings in the right 
shoulder were severe, he had similar findings in the left 
shoulder.  The examiner indicated therefore, based upon the 
available documented evidence, it was not at least as likely 
as not that the veteran's right shoulder was the direct and 
proximal result of any incident or occurrence in the service.  
The examiner further noted that, given the findings of the 
left shoulder, to opine that the right shoulder changes were 
the direct and proximal result of any incident or occurrence 
in the service would require resort to mere speculation.  
Therefore, the only medical opinion evidence of record 
indicates that it is less likely than not that the Veteran's 
right shoulder disability is related to service.

Thus, considering the amount of time between the Veteran's 
separation from service and his first diagnosis of a right 
shoulder disability, 40 years, the medical opinion evidence 
of record, and all evidence of record, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for the Veteran's right shoulder 
disability.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a 
right shoulder injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


